UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7187


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MYRON DOUGLAS THOMAS, a/k/a Dog, a/k/a Mad Dog, a/k/a MD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:06-cr-00083-FL-3)


Submitted:   May 13, 2013                       Decided:   June 11, 2013


Before KING and    DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Myron    Douglas        Thomas       appeals   the     district      court’s

order    denying     his   18    U.S.C.      §    3582(c)(2)      (2006)       motion   for

sentence reduction.             We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by     the   district      court.            United    States       v.     Thomas,      No.

7:06-cr-00083-FL-3 (E.D.N.C. July 5, 2012).                         We dispense with

oral    argument     because         the    facts    and    legal    contentions        are

adequately    presented         in    the    materials      before       the   court    and

argument would not aid the decisional process.


                                                                                 AFFIRMED




                                              2